Citation Nr: 0328635	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for neurosis.  

3.  Entitlement to an initial compensable disability rating 
for eczema. 

4.  Entitlement to a compensable disability rating for 
surgical scar of the abdomen.

5.  Entitlement to a disability rating greater than 20 
percent for bladder repair with urinary incontinence and 
frequency.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1998 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran submitted a notice of 
disagreement with the RO's August 1998 rating decision that 
granted service connection for hysterectomy with 
vesicovaginal fistula repair with abdominal pain, arguing 
that separate disability ratings were warranted.  The RO 
resolved that matter in the veteran's favor in a June 2000 
rating decision.  Therefore, the issue is not before the 
Board.  

In addition, the Board notes that the veteran also disagreed 
with the denial of service connection for hyperthyroidism in 
the July 2000 rating decision.  However, in her January 2002 
substantive appeal, she specifically eliminated that issue 
from the other issues that were included in her notice of 
disagreement.  Therefore, the matter is considered withdrawn 
and not currently before the Board.  

The veteran testified before the undersigned during a Board 
videoconference hearing in March 2003.  A transcript of that 
hearing, as well as additional evidence received in March 
2003 and April 2003, has been associated with the claims 
folder.   

REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidating the regulatory 
provision that permitted the Board to provide VCAA notice, 
38 C.F.R. 
§ 19.9(a)(2)(ii)).  

In addition, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), Court of 
Appeals invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court of Appeals 
found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when providing VCAA notice 
to the veteran, the RO should take care to explain that a 
full year is allowed to respond to a VCAA notice.

The VCAA also expanded VA's duty to assist a claimant in 
developing facts pertinent to his claim.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim. Id.  The duty to 
assist in a compensation claim also includes obtaining 
records of relevant VA medical treatment, as well as other 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b) and (c)(2).  

Concerning her claim for service connection for anemia, in 
her January 2002 substantive appeal, the veteran indicated 
that she had been diagnosed at the Temple VA medical center.  
There are no VA treatment records associated with the claims 
folder.  The veteran has submitted treatment records from 
Darnall Army Community Hospital through December 2000.  The 
RO should inquire as to the existence of any VA or other 
additional records of medical care. Id.  In addition, the 
Board notes that service medical records demonstrate 
decreased hemoglobin levels in 1996 and 1997.  After service 
in 1998, records from Darnall Army Community Hospital show 
diagnoses including borderline anemia and mild early anemia.  
The Board finds that a VA examination with an opinion as to 
the nature and etiology of anemia is warranted in this case.  
38 U.S.C.A. § 5103A(d).  

With respect to the claims for increased disability ratings, 
the Board notes that the veteran's last VA examinations were 
conducted in 2000 and are therefore several years old.  When 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  On remand, the RO should arrange 
for VA examinations to assess the current severity of the 
veteran's service-connected surgical scar of the abdomen, 
eczema, and bladder repair with urinary incontinence and 
frequency.  

On this point, the Board notes that VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars and eczema, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  The examination and subsequent rating of the 
disability must include consideration of the applicable 
amended rating criteria.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate each of her service 
connection and increased rating claims 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  

In addition, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran to 
clarify whether she has received medical 
treatment at the Temple VA medical center 
and medical care at Darnall Army 
Community Hospital.  If so, the RO should 
attempt to obtain those records.   

3.  The RO should arrange for the veteran 
to be scheduled for several VA 
examinations as specified herein.  The 
claims folder must be made available to 
each examiner and each examination report 
must state whether review of the claims 
folder was accomplished.  All indicated 
tests and studies should be completed as 
deemed necessary by the individual 
examiner.  

a) An examination with an 
appropriate physician to determine the 
nature and etiology of any anemia the 
veteran may have.  The examiner should 
initially confirm whether the veteran is 
currently diagnosed as having anemia.  If 
so, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the anemia is related 
to service or to any service-connected 
disability.  If the anemia is 
characterized as primary anemia, the 
examiner should determine whether the 
disorder was manifest within one year 
after the veteran's separation from 
service in June 1998.  In providing these 
opinions, the examiner should review the 
claims folder, to include service medical 
records in the manila folders and post-
service medical records from Darnall Army 
Community Hospital.  Any opinion provided 
should include a complete explanation.  

b) A dermatology examination to 
determine the nature and severity of 
disability from surgical scar of the 
abdomen and from eczema.  With respect to 
the surgical scar of the abdomen, the 
examiner should state whether there is 
evidence of poor nourishment, repeated 
ulceration, or tenderness and pain on 
examination.  Comments should also 
address whether there is any limitation 
of motion or limitation of function 
associated with the scar, whether the 
scar is deep or superficial, and the 
total area of the scar in square inches 
(or square centimeters).  With respect to 
eczema, the examination report should 
include comment on the extent of 
exudation, itching, and ulceration, 
lesions, and disfigurement of the head, 
face, or neck, if any.  The examiner 
should also specify the percentage of the 
whole body affected and exposed area 
affected, and note what type, if any, 
therapy has been required during the last 
12-month period.   

c) A genitourinary examination to 
determine the nature and severity of 
disability from bladder repair with 
urinary incontinence and frequency.  The 
examiner should note all relevant 
symptoms, complaints, and findings, to 
include the occurrence of urine leakage 
or incontinence and the associated need 
for and frequency of changing absorbent 
materials, as well as daytime voiding 
intervals and nighttime voiding 
frequency.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




